DECISION
The application of the above-named defendant for a review of the sentence of Life for Robbery, 7 counts, Assault Second, 1 count, imposed on September 23, 1971, was fully heard and after a careful consideration of the entire matter it is decided that:
This Division decided no decision in this case will be made at this time. The case of applicant will be considered and reviewed at the last calendar in 1978.
We wish to thank David Hull, Montana Defender Project, for his assistance to the defendant and to this Court.
SENTENCE REVIEW DIVISION
Paul G. Hatfield, chairman; Jack D. Shanstrom, Peter G. Meloy.